EXAMINER REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
“As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.” Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. p. 3, para 1. 
Examiner cannot find evidence that the combination of additional elements (““data collection module,” “mark recognition device”, and the generic processing device to perform the claimed functions of the “comparison module,” “classification output module,” “calibration data receiving unit,” “position relationship establishing unit,” “preliminary data determining unit,” and “data conversion and outputting unit”) is well-understood, routine and conventional to support an analysis under step 2B according to Office guidelines.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Tingting Liu in a phone call on February 9th, 2021.
The application has been amended as follows:
Cancel claims 1-10, 12-17 and 19.
Claim 28. A knee joint dynamic assessment system for diagnosing human joint diseases by tracking motions of the 
a model constructing module configured for constructing an evaluation model, the evaluation model includes at least a first angular difference threshold α1 and a second angular difference ε for determining an anterior-posterior displacement movement difference, and a grading system according to these thresholds; 
a data collection module configured for synchronously collecting a single set of three-dimensional and six-degree-of-freedom movement data of the left knee joint and that of the right knee joint, each set of three-dimensional and six-degree-of-freedom movement data includes at least a flexion/extension angle, a medial and lateral tilt angle, and a medial and lateral rotation angle and an anterior-posterior displacement movement value;
a comparison module configured for comparing the three-dimensional and six-degree-of-freedom movement data of the left and right knee joints and calculating differences of the flexion and extension angles, the medial and lateral tilt angles, the medial and lateral rotation angles, and the anterior-posterior displacement movement values of the two sets of movement data; 
a classification output module configured for obtaining the evaluation model and inputting the differences into the evaluation model to obtain a corresponding assessing grade result; if the differences of three angle are all smaller than the first angular difference threshold α1 and the difference of the anterior-posterior displacement movement value is smaller than the anterior-posterior displacement difference threshold ε, then the evaluation model outputs a first evaluation level; if at least one angular difference is within the closed interval formed by the first angular difference threshold α1 and the second angular difference threshold α2, and the difference of the anterior-posterior displacement movement value is smaller than the anterior-posterior displacement difference threshold ε, then the evaluation model outputs a second evaluation level; if at least one angular difference is greater than or equal to the second angular difference threshold α2 and the difference of the anterior-posterior displacement movement value is smaller than the anterior-posterior displacement difference threshold ε, or differences of the three angle are all smaller than the second angular difference threshold α2 and the difference of the anterior-posterior displacement movement value is greater than or equal to the anterior-Page 10 of 15posterior displacement difference threshold ε, then the evaluation model outputs a third evaluation level; if at least two angular differences are greater than or equal to the second angular difference threshold α2, or at least one angular difference is greater than or equal to the second angular difference threshold α2 and the difference of the anterior-ε, then the evaluation model outputs a fourth evaluation level, 
wherein the first angular difference threshold α1 is in a range of 3 to 7 degrees, and the second angular difference threshold α2 is in a range of 8 to 12 degrees, the anterior-posterior displacement difference threshold ε is in a range of 1 to 2 cm.  

Claim 29. The knee joint dynamic assessment system according to claim 28, wherein, setting actual marker points above and below left and right knee joints and setting virtual marker points at anatomical bony landmark positions of the knee joint, and calibrating the actual marker points and the virtual marker points by a calibrating device; the data collection module includes: 
a calibration data receiving unit configured for receiving a first set of data obtained by a mark recognition device identifying all calibrating devices, or a second set of data obtained by the mark recognition device identifying the calibrating devices for the actual marker points during the knee joint movement for multiple-times; 
a position relationship establishing unit configured for determining a relative position relationship between the actual marker points and the virtual marker points of the left and right knee joints according to the first set of data received by the calibration data receiving unit; 
a preliminary data determining unit configured for obtaining or optimizing the space movement data of the virtual marker points according to the relative position relationship and the second set of data received by the calibration data receiving unit; 
a data conversion and outputting unit configured for constructing and outputting the three-dimensional and six-degrees-of-freedom movement data of the left and right knee joints according to the displacement of the space movement data of the virtual marker points along an anatomical coordinate system of the joint and the rotation around the anatomical coordinate system of the joint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791